                   UNITED STATES DISTRICT COURT
                FOR THE DISTRICT OF NEW HAMPSHIRE


Christina L. Thomas

    v.                                     Civil No. 18-cv-158-JD
                                           Opinion No. 2019 DNH 083
Warden, N.H. State Prison
for Women


                              O R D E R

    Christina L. Thomas, proceeding pro se, seeks habeas corpus

relief pursuant to 28 U.S.C. § 2254 from her state court

conviction.   The Warden moves to dismiss Thomas’s petition on

the grounds that the petition is untimely and that equitable

tolling does not apply.     Thomas opposes dismissal.


                            Background

    A jury convicted Thomas in state court of first degree

assault for knowingly causing serious bodily injury to a person

under 13 years of age, in violation of N.H. Rev. Stat. Ann.

(“RSA”) 631:1, I(d).   The state court sentenced her to a minimum

of ten years and a maximum of thirty years’ imprisonment.

Thomas appealed her conviction, which the New Hampshire Supreme

Court affirmed on February 23, 2016.      State v. Thomas, 168 N.H.

589 (2016).   Thomas did not petition the United States Supreme

Court for a writ of certiorari.    The time to petition for a writ

of certiorari expired on May 23, 2016.
    On June 28, 2016, Thomas signed a motion for a new trial,

which was filed in superior court.   On October 13, 2016, the

superior court dismissed Thomas’s motion without prejudice for

failure to comply with Stafford, Cheshire, and Belknap County

Rule of Criminal Procedure 15(b)(5), which required a motion

grounded on facts not apparent from the record to be verified by

affidavit.   Thomas filed a “Verification of Defendant Thomas’

Motion for a New Trial” on November 3, 2016, which brought her

motion into compliance with Rule 15(b)(5).   Doc. 23-1 at 8.

    The superior court denied the motion for a new trial on its

merits on February 22, 2017.   Thomas signed a notice of appeal

on March 18, 2017, which was filed in the superior court on

March 22, 2017.   Thomas, however, did not file a notice of

appeal with the New Hampshire Supreme Court, as required by its

rules.   See Doc. 25-5; N.H. Sup. Ct. R. 5(1) (“[T]he party

appealing shall . . . unless differently provided by law . . .

simultaneously file the original and 8 copies of the notice of

appeal and of the attachments mentioned on the applicable notice

of appeal form, in the office of the clerk of this court

. . . .”).   The time for filing an appeal to the New Hampshire

Supreme Court expired on March 24, 2017.   See N.H. Sup. Ct. R.

7(1)(B); Griffin v. Warden, N.H. State Prison for Men, 2018 WL

4017600, at *1 n.1 (D.N.H. Aug. 22, 2018).   Thomas signed her



                                 2
§ 2254 petition on February 16, 2018, and it was filed in this

court on February 20, 2018.


                              Discussion

     The Warden argues that the court must dismiss Thomas’s

§ 2254 petition because it is untimely.      The Anti-Terrorism and

Effective Death Penalty Act (“AEDPA”) created a one-year

limitations period for petitions for habeas corpus relief under

§ 2254.   28 U.S.C. § 2244(d)(1).     The limitations period begins

running from the time that the state judgment becomes final,

which is at the conclusion of a direct appeal or the expiration

of time for seeking a direct appeal.       Id. § 2244(d)(1)(A).

     The Warden contends that, considering statutory tolling,

the one-year limitations period expired on September 11, 2017.1

Additionally, the Warden contends that Thomas is not entitled to

equitable tolling.2   In her objection, Thomas does not contest



     1 The Warden appears to have failed to consider the prisoner
mailbox rule in calculating the expiration of the limitations
period. Morales-Rivera v. United States, 184 F.3d 109, 111 (1st
Cir. 1999); see also Lattimore v. Dubois, 311 F.3d 46, 54 n.5
(1st Cir. 2002) (noting that a “fair inference” can be made that
a pleading signed and dated on a certain day by a prisoner was
deposited in the prison mail system that same day).

     2 The Warden argues, in the alternative, that Thomas’s
petition must be dismissed as a “mixed” petition that contains
some exhausted and some unexhausted claims. The court need not
reach that issue because Thomas’s petition is untimely as
discussed below.


                                  3
the Warden’s assertion that her petition was untimely filed, but

she asserts that the court should grant her an exception because

she does not understand the legal process.


     A. Timeliness

     The limitations period began running on May 23, 2016, when

the time period for petitioning the Supreme Court for certiorari

expired ninety days after the New Hampshire Supreme Court

affirmed Thomas’s conviction.   See § 2244(d)(1); Blue v.

Medeiros, 913 F.3d 1, 3-4 (1st Cir. 2019) (concluding that

“[n]inety days” after the Massachusetts Supreme Judicial Court

summarily denied direct review of the petitioner’s conviction

and sentence, “Petitioner’s convictions became final; that is

the moment the AEDPA statute of limitations clock began to

tick”).   The limitations period was tolled between November 3,

2016, and March 24, 2017, while Thomas’s motion for a new trial

was pending.3   See 28 U.S.C. § 2244(d)(2) (“The time during which

a properly filed application for State post-conviction or other

collateral review with respect to the pertinent judgment or

claim is pending shall not be counted toward any period of



     3 Thomas’s motion for a new trial was not “properly filed”
until November 3, 2016. See Holmes v. Spencer, 685 F.3d 51, 60-
62 (1st Cir. 2012) (holding that motion to reduce sentence was
not “properly filed” because it failed to indicate the grounds
on which it was based as required by Massachusetts law).


                                 4
limitation under this subsection.”); Drew v. MacEachern, 620

F.3d 16, 20 (1st Cir. 2010); Currie v. Matesanz, 281 F.3d 261,

267-68 (1st Cir. 2002) (“[A]n application for [state] post-

conviction relief is pending ‘from the time it is first filed

until [the time it is] finally disposed of and further appellate

review is unavailable under the particular state’s

procedures.”).

    Accounting for the period while the limitations period was

tolled, the time for Thomas’s § 2254 petition expired in October

2017.   Thomas did not deposit her § 2254 petition into the

prison mail system until February 16, 2018.   Therefore, Thomas’s

§ 2254 petition is untimely.


    B. Equitable Tolling

    Construing her response liberally, Thomas asks for

equitable relief on the ground that she did not understand the

post-trial appellate and collateral attack process.   She also

indicates that she intended to appeal her motion for a new trial

to the New Hampshire Supreme Court but failed to do so because

she was moving between prisons and lacked adequate access to

legal materials and her own property, or because the prison

system lost her mail.   The Warden argues that Thomas should not

benefit from equitable relief.




                                 5
     The one-year limitations period can be tolled on equitable

grounds.    Holland v. Florida, 560 U.S. 631, 645 (2010); Neverson

v. Farquharson, 366 F.3d 31, 41 (1st Cir. 2004).    To be entitled

to equitable tolling, the petitioner must “demonstrate as

necessary conditions for relief” that (1) she pursued her rights

diligently, and (2) extraordinary circumstances prevented a

timely filing.    Holmes v. Spencer, 822 F.3d 609, 611 (1st Cir.

2016).4    “The diligence prong covers those affairs within the

petitioner’s control, while the extraordinary-circumstances

prong covers matters outside [her] control.”    Blue, 913 F.3d at

8.   Equitable tolling is a flexible, but infrequently warranted

remedy.    Id. at 8-9; see also Wallace v. Kato, 549 U.S. 384, 396

(2007) (stating that equitable tolling is a “rare remedy to be

applied in unusual circumstances, not a cure-all for an entirely

common state of affairs”).




     4 The Warden refers the court to Trapp v. Spencer, 479 F.3d
53 (1st Cir. 2007), on the point of significant factors the
court should consider in evaluating a claim for equitable
tolling. Trapp, however, “has been overtaken by Holland v.
Florida . . . .” Holmes, 822 F.3d at 611 n.1; see also Washburn
v. Warden, New Hampshire State Prison, 2017 WL 532316, at *2 n.2
(D.N.H. Jan. 17, 2017) (“[The Warden] cites Trapp v. Spencer for
the factors that courts should consider when deciding whether a
habeas petitioner is entitled to equitable tolling, but on at
least one issue, ‘Trapp has been overtaken by Holland.’”)
(citation omitted). The Warden does not show that Trapp remains
good law on the point she cites.

                                  6
    1. Diligence

    Thomas argues that she attempted to diligently comply with

the court rules but could not because she did not understand the

rules and did not have sufficient access to legal materials.

The Warden contends that “[s]ince the petition was months late,

this petitioner cannot show that she was diligent in pursuing

her federal habeas remedies.”    Doc. 25 at 5.

    Although pro se litigants are often afforded substantial

leeway in the form and substance of their pleadings, they are

nonetheless required to conform to procedural rules.    Lattimore,

311 F.3d at 55 (“Ignorance of the law alone, even for

incarcerated pro se prisoners, does not excuse an untimely

filing.”).   Thomas’s failure to understand the procedural rules

applicable to her case does not excuse her failure to diligently

pursue collateral relief.   See id.


    2.   Extraordinary Circumstances

    Thomas argues that the prison system hindered her attempts

at pursuing collateral relief.    In support, she asserts that she

was prevented from filing the paperwork to appeal the denial of

her motion for a new trial because she was transferred between

prisons in late November 2017.   She contends that she attempted

to file an appeal to the New Hampshire Supreme Court in




                                  7
September 2017, but the court never received the paperwork.

Thomas speculates that the prison system lost her mail.

    The time to file an appeal of the superior court’s denial

of the motion for a new trial to the New Hampshire Supreme Court

expired in March 2017, before Thomas’s belated attempt to file

an appeal in September 2017.    Thomas also does not explain why

she was able to file a notice of appeal in the superior court in

March 2017 but was unable to file the required notice in the New

Hampshire Supreme Court at the same time.

    Furthermore, because she failed to file a notice of appeal

to the New Hampshire Supreme Court, the time to file the § 2254

petition expired in October 2017, which was before Thomas was

transferred between prisons in November 2017.      Therefore, Thomas

has not shown that extraordinary circumstances prevented her

from timely filing her § 2254 petition.


                              Conclusion

    For the foregoing reasons, the Warden’s motion to dismiss

(doc. no. 25) is granted.    The petition is dismissed.

    Thomas has not made a substantial showing of the denial of

a constitutional right.     28 U.S.C. § 2253(c).   Therefore, the

court declines to issue a certificate of appealability.




                                  8
      The Clerk of Court shall enter judgment accordingly and

close the case.

      SO ORDERED.


                               __________________________
                               Joseph A. DiClerico, Jr.
                               United States District Judge

May 13, 2019

cc:   Christina L. Thomas, pro se
      Thomas P. Velardi, Esq.
      Elizabeth C. Woodcock, Esq.




                                    9
